*241RESOLUCIÓN.
Por cuanto ambas partes de común acuerdo solicitan per-miso de este tribunal para corregir la exposición del caso insertada en la transcripción de autos sustituyendo un párrafo de la misma por otro que se inserta en la moción.
Por cuanto una vez aprobada por el tribunal sentenciador una exposición del caso e insertada ésta en la transcripción de autos no puede ser modificada ni enmendada a espaldas y sin intervención del juez sentenciador, aun cuando ambas partes esten de acuerdo.
Por tanto vista la doctrina sentada en los casos de Calaf et al. v. Calaf, 16 D. P. R., 835; El Pueblo v. Sierra, 17 D. P. R., 634; Orama et al. v. Oyanguren, 19 D. P. R., 310; y Crosas v. Gutiérrez, 19 D. P. R., 1146, se deniega la moción presentada por ambas partes el 27 de julio corriente.

Denegada la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro, Aldrey y Hutebison.